Citation Nr: 1222261	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 1991 and a period of active duty for training (ADT) in the Army Reserve from October 1986, to March 1987.  He had a period of ADT in the Army National Guard from April to May 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a hearing before the Board, chaired by a now-retired Veterans Law Judge (VLJ) sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims folder.  As a result of the VLJ's retirement, the Veteran was given the option of having another hearing before a member of the Board, but has declined the offer to do so.  

The Board's previous remand noted that the issue of entitlement to service connection for right ear hearing loss had been raised by the record and therefore referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear, however, that the AOJ's consideration of this previously referred issue.  Consequently, the Board again refers this issue to the AOJ for appropriate action.  

Finally, in December 2011, the Board requested an expert opinion in this matter from the Veterans Health Administration (VHA), and the Veteran has been provided with a copy of the opinion and given the opportunity to provide argument in response thereto. 


FINDING OF FACT

A left ear hearing disability was not manifest during service; current left ear hearing loss is unrelated to service.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hz are 26 db or greater.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.393(d).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. 155.   

If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in the tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what that particular evidence shows, or fails to show. 

Here, the Veteran has testified under oath that he served as a wire systems installer, and this required his presence around power generators.  He testified that he was aware of decreased hearing in service.  

When examined at service entrance in October 1986 for his period of ADT for the Army Reserve, pure tone thresholds, in db, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
25
LEFT
10
20
30
20
25

Hearing and auditory acuity were found to be clinically normal.

There is no examination from when the Veteran entered active duty in November 1987.  In March 1991, an audiogram was conducted for the purpose of the separation examination.  The following pure tone thresholds, in db, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
30
LEFT
15
20
30
15
25

At the time of the audiogram, an occupational health nurse noted no previous history of hearing loss, ear infections, or diseases.  The April 1991 examiner found ears and auditory acuity to be clinically normal, but also found mild hearing loss.  Notably, he completed a self-report of his medical history at the time of the service entrance examination and separation examination.  

In both reports, he noted no history of hearing loss or ear trouble.  Nevertheless, there is evidence in the form of current testimony of significant noise exposure and perceived loss of hearing in service, and the above clinical evidence of hearing loss.  

The Veteran was discharged from active duty in April 1991 and immediately filed his initial claim for service connection for a left ear hearing loss disability that same month, at which time he noted the onset of left ear hearing loss in March 1991.  That claim was denied in July 1991 on the basis that a hearing loss disability for VA purposes was not shown, the RO noting that he failed to report for an examination that would have revealed the then-current state of his hearing loss.  Thereafter, he did not take any further action with respect to his hearing loss until the filing of the instant claim to reopen in January 2007.  

VA treatment records were obtained in February 2007 for the period of March 2000 to May 2004.  These records do not reflect any complaints or treatment for hearing loss.  In fact, an educational assessment in August 2001 reflects that the Veteran reportedly learned best visually and by hearing, and his hearing was not considered a barrier to learning.  

Private treatment records for the period of April 2002 to February 2005 do reflect that in April 2002, the Veteran reported a present condition of hearing loss that he attributed to U.S. Army activities.  

The Veteran was afforded a VA examination in conjunction with the instant claim in June 2007.  The examiner noted the results from the March 1991 examination in service, which were found to reveal hearing within normal limits bilaterally from 500 to 6000 Hz, except for some mild loss at 4000 and 6000 Hz at the right ear and at 2000 Hz at the left.  He reported hearing loss had been present since 1987.  

The Veteran's in-service noise exposure included being subjected to generators, intercoms and other communication equipment, and weapons training.  He more specifically reported an episode in service when an M16 unexpectedly fired in close proximity to his left ear.  He was not wearing hearing protection at the time and stated that his ears rang for several days.  It was his belief that his hearing loss began with this incident.  

The Veteran denied any recreational noise exposure but reported some occupational noise exposure without hearing protection working both as a cook and a truck driver.  He denied that his truck was noisy but noted that he delivered doors for a lumber yard and was occasionally around construction noises without hearing protection.  The examiner diagnosed sensorineural hearing loss for the frequencies 500-4000 Hz.  

The provisions of 38 C.F.R. § 3.385 were met at this time.  Although the examiner was asked for an opinion regarding etiology, he declined to provide one, stating that he could not resolve the issue without resort to speculation.  The stated rationale for this conclusion was the absence of a service entrance examination.

The Veteran's claim was reopened by the Board in May 2011 on the basis that service treatment records had been associated with the claims file since the previous final denial in July 1991.  See 38 C.F.R. § 3.156(c) (2011).  

In a June 2011 addendum opinion, another examiner found that left hearing loss disability was not caused by or the result of service.  As rationale, the examiner stated that there was no significant change in hearing in 1991 compared to hearing thresholds reported in 1986; however, the examiner did not address the effects of the Veteran's exposure to noise from the roar of generators.  Additionally, there was an upward shift in the tested 500 threshold while in service.  As such, the Board determined that further opinion was necessary and therefore sought and obtained an expert opinion from VHA.  

In a medical report, dated in January 2012, the VHA expert initially noted that he was a Board Certified, licensed, audiologist with 26 years of experience and had worked for VA for 22 years.  She further indicated that she had extensive experience with noise-induced hearing loss and had written hundreds of opinions on hearing loss for the Veterans Benefits Administration (VBA).  

As for this particular claim, she indicated after a thorough review of the Veteran's records that she agreed with the opinion offered in June 2011 that the current left ear hearing loss was less likely as not related to the Veteran's service noise exposure.  She offered the same rationale as the 2007 examining audiologist, namely, that when the Army Reserve hearing test was compared to the Army exist hearing test, a clinically significant change in his hearing was not found to have occurred.  She further noted the Army Reserve entrance examination was dated in October 1986, one year earlier than the Army enlistment, so it was appropriate to use as a reference point for hearing thresholds prior to the Army enlistment.  

To further explain her conclusions, the January 2012 VHA audiologist offered the following clarifications as requested by the Board.  When the 1986 hearing test was compared to the 1991 exit examination, a 5 decibel drop in hearing was found to have occurred at 500 Hz in the left ear.  The VHA audiologist stated that a 5 decibel shift in hearing would not be considered clinically significant and could be attributable to many factors, including earphone placement, equipment calibration or even patient alertness.  

She further stated that changes in hearing at 500 Hz are not recognized within the medical community as being related to noise exposure.  Damage to the auditory system from repeated noise exposure generally manifests as hearing loss in the high frequency ranges around 3000-4000 Hz.  It was noted that the Veteran's hearing did not drop in those frequency bands.

The January 2012 VHA audiologist additionally indicated that the Veteran's left ear hearing did not change over the course of his Army enlistment.  For VA purposes, hearing was found to be normal in the left ear at the time of discharge and research studies had shown that hazardous noise exposure had an immediate effect on hearing, and it was usually temporary at first.  It did not have a delayed onset nor was it progressive or cumulative.  It usually took many incidents of temporary noise-induced hearing loss before it became permanent.  

References included: 1. Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639.  2.  2005 finding from the Institute of Medicine's landmark study: Noise & Military Service.  3.  NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 459).  

An additional reference, as reported in the European Archives of Oto-Rhio-Laryngology in July 1991, was a 1990 study on the progressive nature of hearing loss caused by acoustic trauma which concluded the following, "The findings clearly indicate that late progression of hearing loss due to episodes of acute acoustic trauma did not exist unless the affected ear was exposed to additional damage not related to the initial trauma."  Reference: 1. European Archives of Oto-Rhino-Laryngology: Publisher Springer Berlin/Heidelberg; Issue Volume 248, Number 5/July, 1991; pages 289-292 (Online).  

These studies were noted to indicate that the theory of the Veteran's hearing loss developing secondary to service noise exposure that occurred several years earlier was not supported by medical research.  The Institute of Medicine had clearly stated that there was no way to predict if noise exposure occurred, and how much if any, hearing loss would be sustained.  The presence of noise exposure did not always produce hearing loss, the VHA audiologist further noting that "[t]here are multiple causes for sensorineural type hearing loss and in most cases an exact etiology cannot be determined."

In summary, service treatment records reflect a separation examination finding of mild hearing loss due to a hearing threshold of 30 db at 3000 Hz in March 1991.  However, since no examination results were available shortly after service due to the Veteran's failure to participate in an examination scheduled by VA, VA had to rely on the most recent in-service findings which, while constituting evidence of some mild hearing loss, were not sufficient to demonstrate left ear hearing loss disability for VA benefits purposes under 38 C.F.R. § 3.385.  

In fact, although the Veteran did complain of hearing loss in private medical records dated in April 2002 and in association with his claim for benefits, the evidence does not reflect a diagnosis of left ear hearing loss disability until June 2007, 15 years after the Veteran's discharge from military service.

While findings indicate mild left ear hearing loss at the time of the separation examination, this was the only recognition of any hearing problem during service, and given the Veteran's denial of any history of hearing loss, this isolated finding does not warrant the conclusion that there was a chronic hearing disorder during service.  In fact, at most, this evidence demonstrates that he exhibited some consistent level of reduced hearing that was not disabling and that he himself was unable to detect.  

Following the denial of the Veteran's claim for service connection for left ear hearing loss in July 1991, an additional 11 years passed without the Veteran raising complaints of hearing loss (a private medical record from April 2002 reflects his complaint of a present hearing loss condition attributed to service.  

Despite the lack of documented post-service symptomatology related to hearing loss for 11 years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has variously indicated that he continued to experience symptoms since basic training in 1987 (history given at June 2007 VA examination) and since March 1991 (original claim in April 1991).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. 

Significantly, the Board finds that his reported history of continued symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, and some hearing loss was noted in the left ear in March 1991, the Veteran denied any history of hearing loss.  

Moreover, the post-service evidence does not reflect complaints or treatment related to his hearing for 11 years following active service.  In fact, a VA educational assessment in August 2001 reflects that he reportedly learned best visually and by hearing, and his hearing was not considered a barrier to learning.  

Additionally, the Veteran's dates of the onset of symptoms have been internally inconsistent.  As already addressed above, while he stated that his disorder began in service, on the one hand he identifies the onset as following his initial training in 1987 and on the other, he identifies it as beginning in March 1991.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Furthermore, the Board continues to find it significant that there was a multi-year gap between discharge from active duty service (1991) and post-service medical records documenting complaints of hearing loss in 2002 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In summary, the Board has weighed the Veteran's statements as to continuity of symptomatology against the inconsistency of his reported history with the evidence of record, his internally inconsistent statements, and the absence of medical evidence for many years following service, and finds his recollections as to the level of symptoms experienced in the distant past to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left ear hearing loss to active duty, despite his contentions to the contrary.

Notably, in June 2007, he underwent a VA examination for purposes of evaluating his hearing loss, and the examiner declined to offer an opinion regarding etiology, stating that in the absence of a service entrance examination, he could not resolve the issue without resort to speculation.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this regard, the evidence also includes an addendum opinion from another VA examiner in June 2011, and an expert VHA opinion from a board certified VA audiologist in January 2012, both of whom have concluded that it is less likely as not that any left ear hearing loss disability is related to service primarily on the basis that there was no showing of any significant change in hearing in 1991 compared to hearing thresholds reported in 1986.  The VHA examiner also went on to note that the 5 decibel change at 500 Hz was not considered to be clinically significant and that ultimately, the presence of noise exposure did not always produce hearing loss.

In addition, although the Board has considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed left ear hearing loss disability and active duty service, he is competent to report symptoms as they come to him through his senses, but a current hearing loss disability is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by service and other records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, the February 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Consequently, with that letter, the RO also effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service, VA, and private treatment records, and the Veteran had the opportunity to set forth his contentions during a hearing before a Veterans Law Judge in March 2011.  

Next, specific VA medical examinations and/or opinions were obtained in June 2007, June 2011, and January 2012, and given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of medical records identifying complaints or symptomatology for 11 years after separation, and no competent evidence of a nexus between service and his claim, a remand for yet another VA examination is not warranted.  

Moreover, the Board finds that since both the June 2011 addendum opinion and January 2012 VHA opinions are supported by an adequate explanation, they are not inadequate and do not require another remand for further development.  

To the extent the Board sought out a VHA opinion at least in part due to the fact that the June 2011 examiner did not consider the Veteran's statements concerning exposure to generator noise and the VHA opinion does not specifically address this exposure, such omission does not warrant further clarification in view of the examiner's statements regarding her thorough review of the record and her conclusion that hearing loss developing secondary to military noise exposure that occurred several years earlier was not supported by medical research.  In addition, all of the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000) (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


